 90DECISIONS OF NATIONAL LABOR RELATIONS BOARDNationalMetalcrafters,IncandNationalLockCorp and Keystone Consolidated Industries,IncandInternationalUnion,United Automo-bile,Aerospace and Agricultural ImplementWorkersof America(UAW), and its Local 449Case 33-CA-615727 August 1985DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSHUNTER AND DENNISOn 28 September 1984 Administrative LawJudge Elbert D Gadsden issued the attached decisionThe Respondents and the Charging Partyfiled exceptions supporting briefs and answeringbriefs and the General Counsel filed a brief in support of the judge's decision iThe National LaborRelationsBoard has delegated its authority in this proceeding to a threemember panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judges rulings,fmdings,2 andiOn 26December 1984 the Respondents filed a brief in response tothe exceptions to the judge s decision contained in the GeneralCounsel sbrief in support of the judge s decision alleging thatthe General Counset s brief in actualitycontains not lessthan fiftytwo exceptions tothe judge s decision Thereafter both the Charging Party andthe GeneratCounsel filed motions to strike this brief alleging that the Board sRules and Regulations do not authorize any response to a brief in supp-port of a judge s decision In its response to these motions the Respondents contend thatthis briefwas filed in an abundance of caution to address the alleged distortions and misrepresentations in the General Counset s briefWe findin agreement with the Charging Party and the General Counsel that the Respondents filingof their briefin response to theexceptions to thejudges decision contained in the General Counselsbrief in support of the judge s decisionwas contrary to theBoard s Rulesand Regulations and we strike thisbriefWe furtherdeny the Respondens belated requestfirstraised in its response to the General Counsel smotion for special leave to file a brief in responseto the General Counset s brief2The Respondents and the Charging Party have excepted to some ofthe judges credibilityfindingsThe Board s establishedpohcy is rot tooverrule an administrative law judge scredibilityresolutions unless theclear preponderance of all the relevant evidence convinces us that theyare incorrectStandard Dry Wall Products91NLRB544 (1950) enfd188 F 2d362 (3d Cir 1951) We have carefullyexamined the record andfind no basis for reversing the findingsThe judgeincorrectlydescribed the appropriate bargaining unit Thecorrect description as set forth in the parties collective bargaining agreement is as followsAll hourlypaid production and maintenance employees of the Company in its present divisions located at Rockford Illinois excludingofficeand clerical employees employees in thePayroll andAuditingDepartment employees in the General Plant Superintendent s Department employees in the Employment and Personnel Departmentthe Safety Director employees in he Hospital and Medical Department watchmen clerical employees in the Shipping and ReceivingDepartment printing pressmen timekeepers order clerks materialrecord clerks shop messengers mail clerks draftsmen EngineeringDepartment employees chemistsmetallurgists laboratory techniclanspart time office janitors foremen assistant foremen and allother supervisors within the meaning of that term as used in theLaborManagement RelationsAct of 1947as amendedconclusions only to the extent consistent with thisDecision and OrderiOn 24 March 1983 the General Counsel issued acomplaint alleging, inter alia, that the Respondentsviolated Section 8(a)(1), (3), and (5) of the Act byrefusing to bargain with the Union over its decilions to relocate the lock department of the cabinethardware division, the secondary department of thefastener division and the cabinet hardware divisionfrom their Rockford, Illinois facility to other facilitiesAfter the issuance of the Board s decision inMilwaukee Spring Division268 NLRB 601 (1984)(Milwaukee Spring II)theGeneral Counsel on 26March 1984 filed a motion with the judge to withdraw all complaint allegations except those pertaining to the Respondents' refusal to bargain over thedecision to relocate the lock department unit workThe judge granted the General Counsels motion 3The facts underlying the decision to relocate thelock department unit work are not in dispute TheRespondent National Lock4 operates a facility iiiRockford,Illinois,containing a cabinet hardwaredivision, which included a cabinet lock departmentThe Union has represented the employees at theRockford facility since 1947, and the most recentcollective bargaining agreement between the partieswas effective from 14 April 1980 to 13 April1983 53Contrary totheChargingParty sassertion it is clear from thejudges decision that the judge granted the General Counsels motionAccordinglywe deny the ChargingParty s requestto remand this proceeding to thejudge for a ruling on the motionFurtherwe find that thejudge did notabuse hisdiscretion in granting the motionThe ChargingParty doesnot contend that the complaint allegations which the GeneralCounsel sought to withdraw were controlledby theMilwaukeeSpring IIdecisionRather the ChargingParty merelycontends thatMilwaukeeSpring IIwas wronglydecided and asks that we reverse that decisionUnder these circumstances we find that the ChargingParty has presented no valid reason theGeneral Counselsmotion should not have beengranted and we adhere to our decisioninMilwaukeeSpring IIInlight ofthisfindingwe find it unnecessary to pass ontheCharging Party smotion to strike inaccurate statement contained in the Respondents brief4NationalLockand National Metalerafters Inc are separate corporationswholly owned by KeystoneConsolidatedIndustriesaTheagreement contained the following provisionsArticle I Section 1 1 (b)(b) In the event the Company contemplates relocationof any of itsoperation conducted at its present divisions in Rockford Illinois theCompany agrees to discuss such relocations in advance and to negotiatewith the Union concerning the effect of such relocation on employeesArticleXI Section 11 ISection 111 ReservedRightsThe managementof thebusiness andthe directionof theworking forces including but not limited to theright todirectplanand control operations and to establish andchange work schedules the right to hire promote demote transfersuspend discipline or discharge employees for cause or to relieveemployees becauseof lackof work or for other legitimate reasonsor the right to introduce new and improved methods or facilities orto change existing production methods or facilities to make shoprules and regulations not inconsistent with this Contract is vestedexclusivelyin theCompany subject to the provisions of this Agreement provided that nothing herein shall be used for purposes of dscnmination against employees because of legitimate Union activity276 NLRB No 14 NATIONAL METALCRAFTERSBy letter dated 12 November 1979 NationalLock notified Union International RepresentativeSam Casazza that it was contemplating moving thelock department out of Rockford and that it waswilling to discuss the matter with the Union Thecredited evidence established that during variousconversations in 1979, 1980, and 1981 Union President Stanley Meyer asked National Lock GeneralManagerDaleGlttings and Industrial RelationsManagerRon Moore the status of the lock department moveThey responded that National Lockcould not afford to move given the state of theeconomy and that they did not think the movewould occurInMay 1981 National Lock located a site inMauldin,South Carolina for the lock departmentwork, and Moore informed Casazza that a relocationof the lock departmenttoMauldin was possible if financing could be arranged In December1981Moore told Meyer that the lock departmentmove`was in the works Ground had been brokenContracts let to build the building "The Union requested bargaining on several occasions, and National Lock refused 6 On 23 March1982 Moore told Meyer in reference to the relocation decision and the Union's request to bargainover it, "[N]othmg could be done, it was irreversible, itwas dead, forget it" The Union filed agrievance on20 April 1982 over National Lock'srefusal to bargainover the relocation,NationalLock denied the grievance, and the parties did notpursuethe grievance to arbitrationThe judge found that National Lock s relocationdecision was amandatory subject of bargaining andthat the Union did not waive, by either contractlanguage orpast conduct, its right to bargain overthe decisionContrary to the judge, we find that the Union initscollectivebargaining agreementwith NationalLock waived whatever rights it may have had tobargainover the relocation decision 7 We base this6It is undisputed however thatNational Lock did bargain with theUnion over the effects of the lock department relocation and the coinplaint does not allege a violation with respect to effects bargainingrBased on the evidence gathered at the hearingwhichwasheld priorto the issuanceofMilwaukee Spring Ilweare unable to ascertain whether the relocation decision wasa mandatory subjectof bargaining As therecord contains conflicting evidence regarding National Locks reasonsunderlying this particular relocation decisionwe are unable to analyzethe decision underOtisElevator Co269 NLRB 891(1984)However inlight of our finding of contratual waiverof statutoryrights, a furtherfinding regarding the mandatory or nonmandatory status of the relocation decision is unnecessary and would not in any way affect the outcome of this caseWe reject and specifically disavow the judge s interpretation and analysts of Board and court decisions,especially our decisioninMilwaukeeSpring ll OtisElevatorandConnecticutPower Co271 NLRB 766 (1984)Member Dennis finds it unnecessary to rely on the judge s discussion ofthese cases.91finding on the plain language of the parties' con-tract and the relevant bargaining historyArticle I section 11(b), states that [1]n theevent the Company contemplates the relocation ofany of its operations conducted at its present divisions in Rockford, Illinois the Company agrees todiscusssuch relocation in advance and tonegotiatewith the Union concerning the effect of such relocationon employees " (Emphasis added) Thejudge found that the parties intended no distinctionbetween the terms `discuss" and negotiate" inview of the fact that neither term was defined inthe contract and that the termsaresometimesused synonymously in labor law' The Respond-ents except, contending that there is a distinctionbetween "discuss" andnegotiate," and that byagreeing only todiscuss'a relocation decision,NationalLock and the Union were explicitlyagreeing that National Lock did not have an obligation to bargain with the Union over such a deci-sionWe find merit in this exception The clause on itsface draws a distinction between National Lock'sbargaining obligation as to decision bargainingversus effects bargaining regarding contemplatedrelocations of work To conclude that the partiesintended nothing by this distinction ignores theplain meaning of the terms in question Further, theparties'bargaining history and other contractualprovisions evidence that the parties did in factintend for this clause to mean what it said, I e, NationalLock had an obligation to discuss with theUnion a contemplated relocation but not to bargainover that decisionArticle I, section 1 1(b), appeared for the firsttime in the parties' 1968-1971 contract It is undisputed that the clause was designed solely to accommodate the Union's desire to have the first op-portunity to organize new employees at any newfacilities created by National Lock 8 The Union'sonly stated concern was to obtain early notificationof a relocation there is no evidence that the Unionintended this clause to provide it a role in the decision making process To the contrary, the recordsupports theRespondentscontention that theUnion did not intend to retain any right" to bargain over relocation decisionsThe Union admitted, and the judge found, thatthe contractual subcontracting clause, containing8 Priorto the 1968contractnegotiationsNational Lock had relocatedsome unit work from theRockford facility toa new facility in SavannaIlhnots,without the Union s knowledgeAnother unionorganized the Savanna employees before theUnion had a chance to contact the employees and the Union wantedto preventsuch anoccurrence in the future 92DECISIONS OF NATIONAL LABOR RELATIONS BOARDsimilar language9 to article I section 1 1(b), waivedtheUnion's right to bargain over subcontractingdecisions 10Under these circumstances we will give effect tothe plain meaning of the language in the partiescontract,which we find conferred on NationalLocal the right unilaterally to relocate unit workfrom one facility to another, subject only to priordiscussion with the Union i i Accordingly, we findthatNational Lock did not violate Section8(a)(5)and (1) of the Act by refusing to bargain with theUnion over its decision to relocate the lock department from Rockford, Illinois, to Mauldin, SouthCarolina, and we dismiss the complaint 12ORDERThe complaintis dismissed°The subcontracting clauseprovidedin pertinent part that [i]n allcases(of subcontracting) except where time and circumstances preventManagement will hold advancediscussionswith the Local Union President and the appropriateChiefSteward prior to letting a contract for theperformance of maintenance or construction work or any other type ofwork to be performed on plait premises(Emphasis added)10 FurtherMember Hunter relies on the management rights clause inthe contractwhichgave National Lock the exclusive right tointroducenew and improved methods orfacilitiesor to change existing productionmethods or facilities(Emphasis added )i i SeeConsolidated Foods Corp183 NLRB832 833 (1970)12 In light of our finding that the Union by contract language waivedits right to bargain over the relocation decision we find it unnecessary topass on the remaining contentions raised in the Respondents exceptionsDavid M Somers Esqof Peoria Illinois for the GeneralCounselRay J Scoonhoven Esq Douglas A Darach Esq CarlJohnson Esq Philip Carter Esq Ellen E McLaughlinEsq (Seyfarth Shaw Fairweather & Geraldson)of Chicago Illinois for the RespondentAnn C Hodges Esq (Katz Friedman Schur & Eagle)ofChicago Illinois for the Charging PartyDECISIONSTATEMENT OF THE CASEELBERT D GADSDEN Administrative Law Judge Acharge of unfai- labor practices was filed on September7,1982by InternationalUnionUnitedAutomobileAerospace and AgriculturalImplementWorkers ofAmerica (UAW) and its Local 449 (the Union or Charging Party) against National Metalcrafters Inc and NationalLock Corp and Keystone ConsolidatedIndustriesInc (Respondent) On behalf of the General Counsel theRegionalDirector for Region 33 issued a complaintagainstRespondent on March 24 1983In substance the complaint alleges that on certaindates in 1982 Respondent coerced and restrained its employees by telling them it would relocate a secondary department from its Rockford Illinois facilityunless theUnion agreed to certain wage and benefit changes duringthe term of the contract in violation of Section 8(a)(1) ofthe Act that Respondent has failed and refused to bargain with the Union in good faith on wages hours andother terms and conditions of employment and also onthe Union s request to bargain about Respondents decision to relocate unit work from its secondary departmentof the Rockford facility about refusing and failing toaccept and process and bargain in good faith on a gnevance about the proposed relocation of unit work withoutthe agreement of the Union about failing and refusing tocontinue in full force and effect the terms of the collective bargaining agreement between the partieswhichagreement Respondent repudiated in midterm and relocated its Lock Cabinet Hardware Department at Mauldin South Carolina and further relocated other work toSpartanburg South Carolina and Goshen, Indiana, andpaidwages and benefits to employees at the relocatedwork facilities below those established under the currentcollective bargaining agreement in violation of Section8(a)(1) and (5) of the Act and that Respondent has further violated Section 8(a)(5) of the Act by permanentlylaying off unit employees at its Rockford facility as aresult of its relocation of unit work in order to evadepayment of the rates of pay and benefits to unit employeesestablishedby the current collective bargainingagreement in violation of Section 8(a)(3) and (5) of theActOn April 1 1983 Respondent filed an answer denyingthat it has engaged in any unfair legal practices as setforth in the complaintA hearing in the above matter was held before me inRockford Illinois on June 13 14 15 16 20 and 21 andAugust 8 and 9 1983 Briefs have been received from theGeneral Counsel the Charging Party and Respondentrespectivelywhich have been carefully consideredOn the entire record in this case and from my observation of the witnesses I make the followingFINDINGS OF FACTIJURISDICTIONRespondent National Metalcrafters Inc (National Metalcrafters)isand has been at all times material herein aNevada corporation with offices and places of business inRockford Illinoiswhere it is engaged in the business ofmanufacturing cabinet hardware fasteners,and plasticsfor automotive and tool applicationsDuring the past 12 months a representative periodNationalMetalc-afters sold and shipped from its Rockford Illinois facilities finished products valued in excessof $50 000 directly to points located outside the State ofIllinoisAlso duringthe past 12 months a representativeperiodNational Metalcrafters in the course and conductof its business operations purchased and caused to betransferred and delivered to its Rockford Illinois faciletiesgoods and materials valued in excess of $50 000,which were transported to its facilities from States otherthan the State of IllinoisPrior to corporate reorganization in April 1982 NationalMetalcrafters was known as National Lock FastenerDivision of Keystone Consolidated Industries IncRespondent National Lock Corporation (National Lock)isand has been at all times material herein a Nevada NATIONAL METALCRAFTERScorporation with offices and places of business at Rockford Illinois and Mauldin South Carolina, where it isengaged in the busmess'of manufacturing and assemblinglock components and mechanismsDuring the past 12 months a representative periodNational Lock sold and shipped from its Mauldin SouthCarolina facility finished products valued in excess of$50 000 directly to points located outside the State ofSouth CarolinaAlso during the past 12 months RespondentNationalLock purchased and caused to betransferred and delivered to its Mauldin South Carolinafacility goods and materials valued in excess of $50 000which were transported to it directly from States otherthan the State of South CarolinaPrior to corporate reorganization in April 1982NaDonal Lock was known as National Local Hardware avision of Keystone Consolidated Industries Inc (Keystone)Respondent Keystone is and has been at all timesmaterial herein a Delaware corporation with offices andplaces of business located at Bartonville Illinois andDallasTexaswhere it is engaged in the business ofmanufacturing steel wire and wire productsDuring the past 12 months a representative periodKeystone sold and shipped from its Bartonville Illinoisfacility finished products valued in excess of $50 000 directly to points located outside the State of Illinois Alsoduring the past 12 months Keystone in the course andconduct of its business operations purchased and causedto be transferred and delivered to its Bartonville Illinoisfacilitygoods and materials valued at $50,000 whichwere transported to it directly from States other than theState of IllinoisThe complaint alleges the answer admits and I findthat Respondent National Metalcrafters is and has beenat all times material herein engaged in commerce withinthe meaning of Section 2(6) and (7) of the ActThe complaint alleges the answer admits and I findthat Respondent Keystone is and has been at all timesmaterialhereinan employer engaged in commercewithin the meaning of Section 2(6) and (7) of the ActAll Respondents denied they had any prior identification as an organizationprior to April 1982 as set forth inparagraphs 1(d) and (h) of the complaint and RespondentNational Lock and Keystone denied they are employers of the employees in the unit described in paragraph 5 of the complaintIITHE LABOR ORGANIZATION INVOLVEDThe complaintalleges the answer admits and I findthatInternationalUnion United Automobile AerospaceandAgriculturalImplementWorkers of America(UAW) and its Local 449 are and havebeen at all timesmaterial herein labor organizations within the meaningof Section 2(5) of the Act ,IIITHE ALLEGED UNFAIR LABOR PRACTICESA Background FactsRespondentNationalMetalcrafters and RespondentNationalLockare wholly owned divisions of RespondentKeystone Consolidated Industries Inc (KCI) theparent corporation with headquarters in Dallas Texas93National Metalcrafters is engaged in the business of cabsnet hardware supplying cold headed pants fastenersand plastic pantsNational Lock produces cold headedpantscabinet locks furniture hardware fasteners andwire ropeRespondent Keystone operates five wholly owned subsidianes or divisions two of which are National LockCorp and National Metalcrafters housed in two facilitiesinRockford Illinois The Rockford facilities are knownas the 7th Street and Kishwaukee facilities There isalso a facility at Goshen Indiana and a facility in Mauldin South Carolina Prior to the filing of the complainthereinVie Rockford facilities contained a cabinet hardware operation a cabinet lock operation a plastics operanon and other hardware division operations The plastics operation remains in Rockford Illinois but the cabsnet hardware operation is now located in SpartanburgSouth Carolina the cabinet lock operation in MauldinSouth Carolina and the secondary portion of the fastener division operation in Goshen IndianaOn and before March 1 1982 Respondent carried onthe business operations of two of its divisions at two facilities in Rockford Illinois Its cabinet hardware division consisting of continuous hinge metal stamping lockcabinet hardware and plastics departments was housedina 7th Street facilitywhere about 600 employeesworked Its fastener division was housed in a facility onKishwaukee Avenue where about 300 unit employeesworked Thus approximately 99 employees worked atRespondents Rockford operationsRespondent National Metalcrafters admitted these persons occupied the positions following their respectivenames and are supervisors within the meaning of Section2(11) of the Act David E Sutton president Ronald EMoore manager of industrial relations and William JPeterson labor relations managerRespondent National Metalcrafters contends it is without knowledge as to whether any of the above named supervisors acted as its agents on any occasion and therefore denies that they ever acted on its behalf1Appropriate unitRespondent National Metalcrafters admitted that themaintenanceand production employeesat itsRockfordIllinois plant constitute a geographically defined and geographically limited unit appropriate for purposes of collective bargaining within the meaning of Section 9(b) ofthe ActThe uncontroverted evidence of record shows that theUnions herein (Local 449 and the International Union)have been recognized by Respondent and the partieshave had successive collectivebargaining agreementscovering Respondents Rockford operations since 1947The most recent agreement covers the period April 141980 through April 13 1983 (G C Exhs 1(c) and (g))At the time the latteragreementbecame effective therewere 950 employees in Respondents employ at theRockford operationThe uncontroverted evidence shows that these personsoccupied the positions following their respective namesand are officersor agentsof the Union Merlyn Meyer 94DECISIONSOF NATIONALLABOR RELATIONS BOARDformer president of Local 449 Stan Meyer president ofLocal 449 Sam Casazza International union representstiveWilliam Sides retired financial secretary of theUnionWillard Allen former union representative andDonald Smith chief steward and trustee of the Union 'employer of the employees described in the appropriateunit as herein foundRadio Union v Broadcast Service380 U S 255 256 (1965)Malcolm Boring Co259 NLRB597 601-602 (1981) andBacchusWine Cooperative251NLRB 1552 (1980)2The poorly prepared record hereinIn hiss October 12 1983 letter to me counsel for Respondent characterized the transcribed record herein asgarbledand the exhibits asmismanagedDuring atelephone conference with me and the counsel for allparties inMarch 1984 we unanimously agreed that therecord herein was poorly transcribed and the exhibitspoorly assembledNeverthelesswhile the errors in thetranscribed record are too numerous to attempt to correct I am satisfied that counsel for the respective partiesaswell as myself did the best we could to properly andfairly interpret the record in its current stateB Respondent-A Single EmployerRespondent denies that it is a single integrated employerHowever the evidence of record shows that subsequent to internal corporate reorganization in June 1982theNationalLock group was eliminated at Rockfordand after March 1 1983 National Metalcrafters operatedthe Rockford facility as well as operations located elsewhere The record herein shows that officers of the Keystone family corporation are as followsCharlesWHolzworth senior vice presidentDavid Bowers vicepresident and David Sutton vice presidentCharles Holzworth is also president and chief executive officer of National Lock as well as chairman of theboard and chief executive officer of National MetalcraftersBowers is vice president of National Lock andSutton is president of National Metalcrafters Sutton andBowers report directly to Holzworth andWalterTucker Jr serves on the board of directors of KeystoneNational Lock and National MetalcraftersThe record evidence shows that the board of directorsof Keystone controls the business operations of NationalMetalcrafters and NationalLock byhaving made the decision to relocate the lock operation from Rockford toMauldin South Carolina and having authorized NationalLock to seek $3 5 million revenue bonds financing fortheMauldin plant The Keystone board of directors alsoapproved and funded the relocation operations fromRockford to Spartanburg South Carolina and GoshenIndianarespectively It also executed leases on behalf ofthe relocations and obtained pension fund contributiondeferment over a period of 15 years Keystone NationalMetalcrafters and National Lock are held out to customers stockholders employees and the general public asone and the same employerBased on the foregoing uncontroverted and creditedevidence I conclude and find that National Metalcrafters, IncNational Lock Corp and Keystone Consolidated Industries Inc are and have been at all timesmaterial herein a single integrated and one and the sameThe factsset forth above are not disputed and are not to conflict mthe recordThe Complaint Amended Subsequent to TrialAfter the parties submitted their posthearing briefs tome and before I could issue my decision herein theBoard issued its decisioninMilwaukee Spring Division268 NLRB 601 on January 23 1984 overrulingits initialdecision in the same case at 265 NLRB 206 (1982)Having relied on the Board s initial decisioninMilwaukee Spring inpreparing the brief in the instant case theGeneral Counsel filedamotion onMarch 22 1984 towithdraw part of the complaint herein including paregraphs 6 and 10 in their entirety and paragraphs 8 and11except those portions relating to the relocation of theLock Department from Rockford Illinois to Mauldin,South CarolinaThese paragraphs were eliminated bythe Board s Supplemental DecisioninMilwaukee SpringII268 NLRB 601 (1984) The motion was granted andall parties subsequently requested and were granted leaveto file supplemental briefs on April 4 1984 with respectto the impact ofMilwaukee Spring IIon the present proceedmgOn April 6 1984 2 days after the parties submittedtheir first supplemental briefs to me the Board issued itsdecision inOtis Elevator269 NLRB 891 (1984) On May11984 counsel for Respondent requested and all partieswere granted leave until May 22 1984 to submit secondsupplemental briefs with respect to any impactOtis Elevatorsupramay have on the issues in the instant proceedingConsequentlythe residual issues raised by the amendedcomplaint and the evidence presented for determinationare(1)Was Respondents decision to relocate unit lockwork from Rockford Illinois to Mauldin South Carolina, for labor costs consideration a mandatory subject ofbargainingand if so (2) did Respondent refuse theUnion s March 1982 request to bargain about its relocation decision in violation of Section 8(a)(1) and (5) ofthe ActC Respondents Midterm Relocation of the LockDepartmentThe uncontroverted and credited testimony of DavidBowers formerly president of National Lock Hardwareestablishes that production inefficiencies were inherent inthe 7th Street Rockford facility because the constructiondesign of the building was inappropriate for efficient op-erationMore specifically Bowers testified casting operations and parts thereof commenced on the first floorhad to be transported by elevator to several other floorsfor other operations and then to the third floor for consohdation Locks had to be transported to thesixth floorfor plating and back to the third floor for assembly andpackaging and then to the second floor for shippingElevators were often tied up The several floors of thebuilding were highly expensive to heat and all of these NATIONAL METALCRAFTERS95factors contributed to high operationcotsnot expenenced by Respondents competitors who generally operated in single story single purpose plants designed tomanufacture the same or similar product Because ofthese operation costs Respondents ability to compete inthe industry progressively deteriorated and sales stalledthrough the 1970sBy 1979-1980 Respondent was substantially less coinpetitive and it considered relocating the lock operationsto anotherfacilityTheparties negotiated the last andcurrent contract with the Union in 1980 but Respondentdid not obtain any labor costs relief and the record doesnot show that these noncontractual operation costs werediscussed in negotiations or brought to the attention ofthe Union prior to the trial herein Respondent then undertook a plart site survey and ultimately decided tobuild a plant in Mauldin South CarolinaIn a letter dated November12 1979 (G C Exh 8)Respondent notified the Union(representative Sam Casazza)as followsAs I mentioned to you several months ago thecompany is contemplating moving the lock portionof our business out of Rockford IllnoisWe wish toemphasis[sic] that no final decision has been madeand that the matter is still under considerationShould you wish to discuss this matter please callme at your convenienceThe record does not show that the Union made aformal reply to the above letterHowever StanleyMeyer president of the Local undeniably testified thaton many occasions thereafter the Union asked IndustrialRelationsManager Giddings and his successorRonMoore, what the status was of the Lock DepartmentRespondent (Giddings and Moore respectively) wouldsimply say with the high interest rates tight money andthe financial condition of the Company Respondentprobably could never afford to move the Lock Department and Respondent could provide the Union withvarious alternative purposes for using the Mauldin SouthCarolina property other than for the future home of theLock Department On November 21 1981 Ron Mooretold the Union he could understand the concern of employees in the Lock Department about the possibility oflosing their jobs but he hoped that would not happenand he did not think it would happenInDecember 1981 Respondent told the Union Respondent was officially relocating the Lock DepartmenttoMauldin South CarolinaOn December 8 1981 Manager Ron Moore contactedMeyer met with Union Representative Casazza and explained to the Union Respondents financial situationMoore also met with the Union s bargaining committeeon December 11 1981 and explained Respondents financial situationto them The Union demanded access toRespondents books The parties met again on December16 and reviewed company charts and graphs After theDecember 16 meeting Union President Meyer wrote Respondent a letter(R Exh 5)inwhich he said, in partNo amount of concessions could offset the continuingerosion of our economy by foreign imports[B]ungour wages in line with our competition would not helpOn December 18 1981 Bruce DeCastro a member ofthe UAW International research department telephonedDon Moore and requested financial dataInDecember 1981 Industrial Relations Manager RonMoore requested the Union to engage in concessions bargaming with respect to reduction in wages and fringebenefits such as vacation pay paid holidays paid absence days (PAD) bereavement pay rest periods payshift bonus group insurance pension and supplementalunemployment benefits (SUB) Overtime bonus pay unemployment compensation social security and workmen s compensation were all considered legally requiredcontractual labor costs by Respondent Such concessionswere sought by Respondent in an effort to reduce thecompetitive gapwith its competition in the industrywhich it believed could possibly be achieved by reducingcontractual labor costs If the concessions were notagreed upon Moore told the Union that Respondents alternativeswould involve partial relocation subcontracting termination sale bankruptcy any combination ofthe latter or continuing to do business at a loss The evidence does not show that Respondent told the Union itsdesire for concessions was related to noncontractuallabor costs such as high utility and inefficient buildingoperational costsMoore also told the Union the LockDepartment was being relocated that the ground hadbeen broken that a contract to lease the building hadbeen executed and that the decision was final irreversible and nothing could be done about itOn December 23 1981 Ron Moore telephoned DeCastro and arranged for the latter to visit the plant thesecond week in January 1982 DeCastro did not arrive inRockford until February 4 1982 and no meetings wereheld between December 16 1981 and February 4 1982DeCastro remained at the Rockford plant during February 4 and 5 1982 and said he would send Respondent aletter in about a week Two weeks later Ron Moorci andKim Davis met with the Union and Casazza told themDeCastro s report would not be ready until February 241982 but that DeCastro told him (Moore) the FastenerDivision was losing money On March 4 the Local authonzed the bargaining committee to begin concessionsnegotiationsUnion President Meyer test)f ed that on March 121982 he gave Respondent a list of 10 items to negotiateand one, item was the relocation of the Lock Department On March 22 Meyer said he raised the same 10items with Respondent but the latter did not respond OnMarch 23 he inquired about the Lock Department andManager Ron Moore stated nothing could be done itwas a dead issue the decision was irreversible but theparties could discuss the effects of the decision on employeesWhen Meyers made the same inquiry on March30 and 31 Respondent (Ron Moore) told the Union ithad its chance 2 1/2 years ago Union Subregional Director Sam Casazza testified that the Union requestedRespondent to bargain about the relocation decision onseveral occasions between March and August 1982 Neither witness nor other union representative produced any 96DECISIONS OF NATIONAL LABOR RELATIONS BOARDevidence that a written request to bargain had been madeby the Union.Nor did the Union file a grievance or acharge during the period November12, 1979,and March1982.Meyer further testified that during a meeting on April6, 1982,Manager Moore told them it had been 4 monthsand the parties had not made any progress on conces-sions; that banks were ready to foreclose and the Fasten-er plant might close in 2 weeks;and that they had toreach an agreement by the next day (April 7) or Re-spondent would start implementing alternatives. Moorealso told them it would now take $4-per-hour reductionin wages and fringe benefits.The parties thereafter engaged in approximately 20concessions bargaining sessions about contract laborcosts between March 22 and August 1982.At the timethe bargaining commenced,approximately 240 of the 900unit employees at Rockford were on layoff status. Man-agers Ron Moore and David Bowers both'testified thattheLock Departmentoperationwould have remained inRockford if theUnion had agreed to the requested $3.85per hour concessions costs.During Several concessionsbargaining sessions in March 1982,the Union proposedchanges in the grievance procedure and also proposals toprohibit work relocations in progress and in the future,according to testimony of Respondent'sattorney PhilCarter.The-Respondent rejected the proposals. Carterfurther testified that,during the March 17 meeting, theUnion proposed the Company agree to keep all unitwork in Rockford, including the Lock Department butRespondent rejected the proposal.Local PresidentMeyertestified that after he learned theLockoperation had been relocated,Grievance No. 6012was filed in late April 1982,and it was processed to StepD in July 1982,when the parties agreed to allow the dis-placed employees to exercise their bumping rights underthe contract.The union witnesses contend,however,that in severalnegotiations sessions fromDecember 1981toAugust 1982itrequested"verbally and in writing"to negotiate withRespondent on its decision to relocate the Lock Depart-ment.Whenever it made such requests,union witnessestestifiedRespondent Manager Ron Moore told them thedecisionwas irreversible,that nothing could be done,that theCompany wasprofitable but the way thingswere going, it would become unprofitable.The boardof directors of Keystone approved theLock Department' relocation in May 1981 and ManagerRon Moore telephoned the Union and informed it of theboard's action.There was a great deal of publicity in thenewspaper about the move on May 15, 1981, and otherdates which Union Steward Smith and Local'PresidentMeyer testified they had read.PresidentMeyer'deniedthe Union was notified on May 14,1982, about the LockDepartment having been relocated,asRespondent con-tends.On June'7,1982,Respondent withdrew its May1982 concessions proposal,andManager Moore toldMeyer it was too late to do anything,the fight was allover,the Company would start relocating. On or aboutJuly, 20,1982, Ron Moore announced that about 10 em-ployees would lose their jobs initially as a -result of theLockDepartment's relocation. On August 31, the secondshift reported to work and were told to go home on atemporary 1-week layoff, and eventually 100-170 em-,ployees lost their employment.Chief steward and trustee of the Union,Donald Smith,testified that the Union did not file a grievance- when itlearned the relocation decision was final in December.1981 because the Union felt it would be able to keep theLock-Department in Rockford by making concessions inbargaining. As the record shows, however, no agreementwas reached between the parties when the 20 sessions onconcessions bargaining ended on August 25, 1982.On April 20, 1982, the Union filed a grievanceallegingRespondent failed and refused to bargain on its reloca-tion of the Lock Department,in violation of article I,section 1.1,paragraph (b) of the contract. The grievancewas processed to Step C June 17, and to Step D Septem-ber 8 (see G.C. 9(e)). In late April 1982, Respondentcommenced transporting equipment from Rockford to'the Mauldin facility.In a letter dated October 26, 1982, the Union request-ed Respondent to process the grievance to arbitrationbut Respondent did not respond to the Union's request.The grievance was not processed.to arbitration and thegrievance was pending arbitration at the time, of the trialherein.Dispute Not Deferred to ArbitrationAlthough the collective-bargaining agreement betweenthe parties provides for grievance arbitration, the recordshows Respondent did not respond to the Union'sOcto-ber 26, 1982 request for arbitration, and since that time,neither party has requested deferral to arbitration. Underthese circumstances, I find that the parties for all inten-tions and purposes have abandoned the grievance-arbitra-tion procedure and deferral for arbitration now would beinappropriate.Cutten Supermarket,220 NLRB 507, 509fn. 19 (1975);Hendrickson Bros.,JD-479-83, fn. 49.Analysis and ConclusionsThree subordinate questions raised by the pleadings,the credited evidence,and the findings are:1.WhetherRespondent's unilateral midterm decisionto relocate the Lock Department unit work from Rock-ford, Illinois to Mauldin,South Carolina,is a mandatorysubject ofbargaining. '2.Whether the' Union,by language in the contract,waived its right to bargain on Respondent's decision torelocate bargaining unit work of itsLockDepartmentfrom Rockford,Illinois, toMauldin,South Carolina.3.Does the bargaining history of the parties and theUnion's conduct in not protesting and requesting bar-gaining on prior'relocations of unit work by the Re-spondent constitute a waiverby the Unionto bargain onRespondent's decision to relocate unit work.Respondent argues in its posthearing brief that Re-spondent's relocation of itsLockDepartment was not amandatory subject of bargaining because the Unionwaived its right to bargain under the management-rightsclause,the subcontracting provisions,and article I, sec-tion 1.1(b) of the current collective-bargaining agree-ment.In my examinationof the contract, I did not find NATIONAL METALCRAFTERS97that it contained a management clause specifically retaining management rights other than those set forth in artscle I section 1 1(b) and the provision on subcontractingAs to whetherthe unilateral relocation of bargainingunitwork of the Lock Department by Respondent is amandatory subject of bargaining Sections 8(a)(5) and8(d) of the Act provide that employer and representatives of employees are mutually obligated to meet at reasonable times and confer in good faith with respect towages hours and other terms and conditions of employment or the negotiation of an agreement or any questionarising thereunderProvidedThatwhere there is ineffect a collective bargaining contract covering employees in an industry affecting commerce the duty to bargain collectively shall also mean that the employer mustobtain the union s consent before implementing anychange affecting wages hours and other terms and conditions of employmentOak Cliff Golman Baking Co207 NLRB 1063 (1973) enfd 505 F 2d 1302 (5th Cir1974) cert denied 423 U S 826 (1975) However if theemployment conditions sought to be changed by the employer are not contained in the contract the employerremains obligated to bargain in good faith over the subsect before instituting the proposed changeMilwaukeeSpring Division268 NLRB 601 (1984)Thus in applying the above cited law to the facts inthe instant case it is noted that the only place relocation of unit work appears in the contract between Respondent and the Union is in article I section 1 1(b)There Respondent agreed to discuss any contemplatedrelocation of unit work with the Union in advance andto negotiate with the Union concerning the effect ofsuch relocation on employees The language of section11(b) does not clearly provide that Respondent reservedthe discretionary right to relocate bargaining unit workWithout having defineddiscussin the contract Respondent now implies in its argument that discuss doesnot include negotiating or bargaining If discuss doesnot mean negotiate or bargain or if discuss is sufficientlanguage to constitute a clear and unmistakable waiverby the Union of the right to bargain on the relocation ofunit work then the decision to relocate unit work is nota term or terms contained in the contract necessitatingRespondent to obtain the consent of the Union to modifyitIf on the other hand discussmeans to negotiate orbargain and its use inthe contract is not sufficient Ianguage to constitute a clear and unmistakablewaiver ofthe right to bargain asI have foundinfra thenthe relocation of unit workby Respondentisa specific termcontained in the contractforwhichRespondent is obhgated to obtainconsent of the Union to modify itOakCliff Golman Baking Co207 NLRB 1063 (1973) enfd505 F 2d 1302 (5th Cir 1974) However thisdistinctionis immaterial in the instant case since Respondent did notobtain the Union s consent to relocatethe Lock DepartmentMoreoverwhen Respondentherein first advised theUnion of its plan to relocatethe LockDepartment theUnion elected not to protestand requestbargaining onthe decision because Respondent assured theUnion therewould be nolayoff of employeesRespondent,nevertheleaswas at least still obligated to bargain in good faithtoimpasseon its ultimate decision if discusswere notin fact a specific term contained in the contract as Ifound it was Since Respondents decision affectedwages hours and other terms and conditions of employment in that it resulted in the massive layoff of 170 ofRockford unit employees it was a mandatory subject ofbqg thing on which Respondent was obligated to bargain toimpasseNLRB v Katz369 U S 736 (1962)Welironic Co173 NLRB 235 (1968)In the instant case Respondent argues that its decisionto relocate the Lock Department like a decision to closean operation is not amandatory subjectof bargainingbecause the words terms and conditions of employment under Section 8(d) of the Act do not include anemployers decision to relocate unit work midterm of thecontract In support of its positionRespondent citesFirstNationalMaintenanceCorp452 US 666 (1981)where the Court established the test for determiningwhether a particular managerial decision is a term orcondition of employment Respondent herein concedes itrelocated its Lock Department for labor costs considerationsInFirstNational Maintenancethe Supreme Court heldthat an employer is not obligated to bargain over its economically motivated decision to close a part of its operation even though such decision may have a substantialimpact on continued availability of employment and theBoard followed the same principle inChippewaMotorFreight261 NLRB 455 (1982)and US Contractors257NLRB 1180 (1981) However it is particularly notedthat the Supreme Court expressly confined its decision tolimited circumstances analogous to thoseinFirstNationalMaintenance Corpsupra at 687 There the employerwas providing housekeeping cleaning maintenance andrelated services to commercial customers at different locationsWhen the weekly fee for services at one customer location was substantially reduced by the customerrendering performance of the service nonprofitable forthe employer the employer upon notice to the customerterminated the service and the employment of employeesassigned to that customer location The Court held thatthe employer was not legally bound to bargain with employees about its decision to discontinue service to thecustomer Although the employers decision had a directimpact on employment,having inexorably eliminatedsome 35 jobsthe Court saidciting its decisionitFibreboard Corp v NLRB379 U S 203 (1964) the employer s decision was nevertheless a decision involving achange in the scope or direction of the enterpriseakinto a decision whether to be in business at all The Courtfurther noted that the dispute between the employer andthe customer was about a fee for services to be paid bythe customers over which the union had no control orauthorityIt is also noted that the employerinFirstNationalMaintenancediscontinued housekeeping-cleaning servicesto one of its customers because it was nonprofitableHere unlike there Respondent relocated-transferredunit lock work from its Rockford Illinois faciltiy to itsownnonunion Mauldin South Carolina facility-because 98DECISIONS OF NATIONAL LABOR RELATIONS BOARDitwas lessprofitableMoreover id at 686 fn 22 theCourt specifically saidIn this opinion we of course intimate no view asto other types of management decisions such asplant relocationssalesother kinds of subcontracting automation etcwhich are to be considered ontheir particular facts [Emphasis added ]See e gLadies Garment Workers v NLRB463 F 2d907 (1972) (plant relocation predominantly due to laborcost)Weltronic Co v NLRB419 F 2d 1120 (6th Cir1969) cert denied 398 U S 938 (1970)Respondent further argues that pursuant to the Board srecent decision inOtisElevatorCo269NLRB 891(1984)Respondent was not obligated to bargain with theUnion on its decision to relocate the Lock Departmentbecause Lhat decision was not a mandatory subject ofbargainingbut a managerial decision changing thenature and direction of the business Under such circumstancesRespondent contends the Union s right to bargain is limited exclusively to effects bargaining on whichRespondent offered to bargain with the UnionOn the contrary counsel for the General Counsel andcounsel for the Union argue thatOtis Elevator Cosupra,isdistinguishable from the facts in the instant case because there unlike here the employers decision involved a closure of the facility and a transfer of its operations to another of its existing operating facilities forconsolidationand other business reasonsA review ofOtis ElevatorrevealsthatOtisclosed itsParsippany facility transferred its research and development operations in Parsippany and Mahwah New Jerseyto East Hartford and relocated there approximately 30Parsippany employees Otis then constructed a $3 millionresearch center with which research and developmentoperations were consolidated to reduce overlapping andduplication as well as substantial labor costs In concluding that Otis decision to transfer and consolidate certainbargaining unit work wa., not a mandatory subject ofbargaining the Board relied upon the Supreme Court sdecision inFirstNationalMaintenance Corpwhere theCourt held the employers change was a fundamentalchange in the nature and direction of the business andtherefore not a mandatory subject ofbargainingThus the Board further held that (269 NLRB at 892)the critical factor to a determination whether the decision issubject to mandatory bargaining is the essence ofthe decision itself i ewhether it turns upon a change inthe nature of direction of the business or turns uponlabor costsnotits effect on employees nor a union s ability to offeralternativesAs the Court saidinFirstNationalMaintenancesupra needs for predictability flexibilityspeed secrecy, and to operate profitably,andthese factors are exempt from mandatory bargainingunder Section8(d) of the Act all of which affect thenature scope or direction of the businessSuch decisionsthe Board saidinclude inter aha decisions to sella businessor a part thereof to dispose of its assets, to restructure or to consolidate operations to subcontract toinvest in labor saving machinery to changethe methods offinance or of sales advertising product design and all otherdecisions akin to the foregoingOtis Elevator Cosupra at893 fn 5(emphasis added )Iagreewith counsel for the General Counsel andcounsel for the Union thatOtis Elevatoris factually distmguishable from the instant case in the following respects InOtisthe employer actually closed its researchand development facilities in New Jersey and transferredboth operations to another of its expanded facilities inConnecticutHowever in the instant case Respondentdid not close its Rockford facility but merely transferredthe lock operations to a new facility Respondent did nottransfer the lock operation to another of its operating facilitiesbecause it did not have an existing facility inMauldin South Carolina until it built the facility after itmade its decision to relocate the department InOtis Elevatorthe transferred facilties (operations) were consoledated with an already existing and operating facility ofOtis in ConnecticutAdditionally the New Jersey operationsinOtisweretransferred to Connecticut to improve research and development and facilitate marketing of the Company sproduct to reduce overlapping and duplication toreduce substantial labor costs and because its technologywas dated its product not competitive and the primarypurpose of the decision did not turn on contractual laborcosts although that might have been one of the factorstaken into considerationThe product of Respondent inthe instant case was becoming noncompetitive but it wasnot shown that it had lost all of its competitive characterRespondents technology was not shown to havebeen dated or that any change had been made in itsmethod of finance sales advertising or product designNor was Respondents decision to sell all or a part of itsbusiness to dispose ofits assetsto restructure or consohdate its operations from one geographical location to another to avoid overlapping duplication or to invest inlabor saving machineryAfter relocating the Lock Department Respondentcontinued to manufacture the same product and it is notshown that there was any actual change in the nature ordirection of the business In fact Respondents decisionmerely changed the physical location of the lock operation from its Rockford Illinois facility to a new facilityinMauldin South Carolina The evidence clearly showshowever that Respondent decided to relocate its lockoperation primarily to reduce contractual labor costs toavoid dealing with the Union and to facilitate its production by reducing noncontractual operating costs byhousing its operation in a single floorfacilityThe evedence does not show that such a facility was not attainable within a 25 mile radius of RockfordAs Board Member Dennis analyzed in her concurringopinion inOtisElevatorsupra 269 NLRB at 895-896the persuasive concurring opinion of Supreme JusticeStewartinFibreboardCorp v NLRB452US 666(1981) the Court divided management decisions intothree categoriesCategory III describesmanagement decisionswhich have a direct impact on employmentbut have as their focus only the economic profitabilityof the employers operation,a concern wholly apartfrom the employment relationshipThe Court included NATIONAL METALCRAFTERSin category III the employers partial closing decision inFirstNationalMaintenance Corpsupra because the employer there was exercising a management right akin todeciding whether to be in business at all and not necessanly about conditions of employment though the effectmay necessarily result in termination of employmentBoard Member Dennis noted that category III decisions maybe either mandatoryor nonmandatorysubjectsof bargaining depending upon a balancing evaluation ofthe competing interests of managment and labor as towhether the subject matter in dispute is amenable to thebargaining process and the burden that process wouldplace upon managementThat iskeeping in mind theemployers need for unencumbered decision making andcontinued availability of employmentmandatory bargaining should be imposedonlyif the benefit for labormanagement relations and the collective bargainingprocessoutweighs the burden placedupon managementOtis Elevatorsupra269 NLRB at 897Thus in determining whether Respondents decision torelocate theLockDepartment fromRockfordIllinois toMauldin South Carolina the interest of Respondent andthe Union will be evaluated within the framework of thetest outlinedby the CourtinFibreboardCorpandFirstNational MaintenanceCorpand theBoardin Otis ElevatorIt is well establishedby the creditedevidence hereinthat the primary reason for Respondents relocation deciSionwas to avoid contractual labor costs and avoid theUnion In this regard Respondents managers RonMoore andDavidBowers told unit employees the reasonfor Respondents relocationof the LockDepartment wasto elude the high contractual labor costs at Respondent sRockford facilityAdocument signed by ManagerDavid Sutton stated Respondents reason for relocatingthe LockDepartment was to avoid the Union If nonlabor costs were a factor of consideration as Respondentnow contends it does not appear from the evidence thatitwas a signficant cost concern at that time This is especially so since it is reasonable to infer from the circumstances that Respondent probably could minimize thosecosts by otauung a single purpose single floor buildingin theRockfordareaThe creditedevidence shows suchcosts were not mentioned to the Union before the hearingSince contractual labor costs was the primary reasonforRespondents relocation decision such costs are asubject over which the Union has some control TheUnion as the bargaining representative of the unit employees is in a position to lend some assistance or offerconcessions that reasonably could have made a difference in Respondents decision to relocatethe Lock DepartmentThisbeing so it reasonably appears that thedecision to remain in Rockford or to relocate the department in Mauldin displacing approximately 100-170 employeeswas a decision amenable to resolution throughthe bargaining process I am therefore persuaded bythese circumstances that the benefit for labor management relations and the collective bargaining process outweighs any burdenwhichwould be or would havebeen placed upon the conduct of Respondents businessby requiring it to bargain on its decisionFirstNational99Maintenance CorpsupraMy conclusion in this regard issupported by the evidence as follows1Respondent did not make a $3 million commitmentto build the Mauldin facility until November or December 1981 If Repsondent made such a commitment beforeDecember 1981 it did so without having obtained theUnion s consent and without affording the Union an opportunity to bargain on the decision2The evidence of record does not show that therewere any changes in Respondents lock operation after itwas relocated in Mauldin There Respondent continuedthe same manufacturing and production operation3The record evidence does not demonstrate that anyspecial circumstances necessitated speed in implementingthe relocation from Rockford to Mauldin just before Respondent made its capital investment-causing the issuance of revenue bonds and undertaking construction ofthe Mauldin facility in December 19814The record evidence fails to establish that any immediate need for flexibility or confidentiality existed onRespondents behalf in or before December 1981 whenRespondent officially announced its decision to theUnionFirstNational Maintenance CorpsupraIt is therefore clear that the facts in the instant case involving the relocation of bargaining unit work are distinguishable from the circumstances to which the Courtlimited its decisioninFirstNational Maintenancewhichis not controlling here Likewise it is clear that the factsin the instant case are distinguishable from the employer s circumstancesinOtis ElevatorRespondent in the instant case relocated unit work to avoid contractual laborcosts and circumvent dealing with the Union about suchcostsBased on the foregoing evidence legal authorities andreasons I conclude and find that Respondents decisionto relocate its Lock Department from Rockford IllinoistoMauldin South Carolina is a mandatory subject ofbargainingUnion Did Not Waive Its Right to Bargain byLanguage Agreed upon in the ContractArticle I section 1 1(a) of the current collective bargaining agreement describes the appropriate unit asfound herein and section 1 1(b) provides as followsIn the event the Company contemplates relocationof any of its operations conducted at its present divisions in Rockford Illinois the Company agrees todiscusssuch relocation in advance and to negotiatewith the Union concerning the effect of such relocation on employeesIn reviewing the language of section 1 1(b) it is notedthatRespondent agreed to discuss relocation of unitwork with the Union in advance and to negotiate theeffects of such relocation on unit employees The determinative key words of what Respondent agreed to doarediscussand negotiateneither of which term theparties defined in the contractHowever Respondentnow contends there is a distinction in the meaning of theword discuss as opposed to the word negotiate argoing that discuss does not mean bargain while nego- 100DECISIONS OF NATIONAL LABOR RELATIONS BOARDbatedoes and that under such definitions Respondentdid not agree to bargainwith the Unionabout decisionsto relocate unit work Respondent does not cite any legalauthorityin support of such distinction and I am unaware of any In fact the terms(discussand negotiate ) are sometimes used synonymously in labor law SeeKay Fries Inc265NLRB 1077 (1982)where theunions presidentagreed to discuss alternativeswithmanagement of the unilaterally instituted and enforcedproof requirement to receive benefits under the company s funeralleave policyThe Boardheld such agreement to discuss alternatives constituted a timely protestand request to bargainSince Respondent in the instant case agreed to discussits decisions to relocate unit work it may be reasonablyinferred that Respondent must have agreed to discusssuch decisions with the Union in hopes of hearing theUnions assessment of the move as well as any alternativesithad to offerin lieu of relocationTo construe theword discuss otherwise would suggest Respondent andtheUnionagreed to discuss relocations solely for thepurpose of discussionwithout anyview towards achieving a reasonable and alternative solution or adjustment toa situationSuch an agreement would amount to anagreement to engage in an exercise of futility and I amnot persuaded that either party intended such a resultSubcontractingUnder the subjectSubcontractingthe collectivebargaining agreement between the parties provides inpertinent part as followsIn considering whether work shall be performed byan outside contractor it is and will be the policy oftheCompany to consider the impact on employment security of its employees It is the policy ofthe Company to contract for work to be performedonly where the course is required by sound businessconsiderations such as production deadlines lack ofproper equipment or personnel with required skillor costsIn all cases except where time and circumstancespreventManagement will hold advance discussionswith the Local Union President and the appropriateChief Steward prior to letting a contract for theperformance of maintenance or construction workor any other type of work to be performed on plantpremisesIt is clear from the above language and the concurringcredited testimony of union witnesses that the Unionagreed to Respondents right to subcontract unit workunder the obviously limited circumstances herein describedUnion witnesses undisputedly testified that suchcircumstanceswere rare although Respondent wasslowly increasing subcontracting activitiesRespondentargues that the General Counsel has advised that subcontractingand relocation are the same in that botheliminate jobs and displace employeesWlule this may becorrect in effect I am persuaded by the contract Ianguage here,and the subcontracting history of Respondent under such limited circumstances that there is a difference in result of substantial degree If Respondent sright to subcontract were not so limited perhaps theUnion would not have reached such an agreement withRespondent to subcontract unit work especially if thepractice by Respondent were frequent and voluminous Iview this difference which I deem too great to analogizerelocation and subcontracting as being synonymous anddraw an inference that the parties intended managementto have the same discretionary right to relocate as it hasto subcontract unit work The language under article Isection 1 1(b) of the contract does not convey such aclear and unmistakable waiver in my judgmentI therefore find that the Union did not clearly and unmistakably waive its right to bargain on Respondents decision to relocate bargaining unit work under either orin conjunction with the language of section 1 1(b) northe subcontracting and management rights provision ofthe collective bargaining agreementMetropolitan EdisonCo v NLRB460 U S 693(1983)Keller Crescent Co217NLRB 685 (1975)Timken Roller Bearing Co YNLRB325 F 2d 746 751 (6th Cir 1963)Waiver by InactionRespondent further argues that the word discusswas not intended to mean bargain and that the Unionunderstood it was not so intended as evidenced by itsfailure to request or demand bargaining on Respondent spriormidterm unilateral decisions relocating unit workfrom its Rockford facilities to Savannah IllinoisWaverlyTennessee and SikestonMissouriHowever it isnoted that while the Union admits knowledge of Respondent s prior midterm decisions relocating bargainingunit work and its failure to request bargaining on themitnevertheless maintains that it did not request bargainmg because it was always assured by Respondent that nojobs would be lost by the relocations The evidence ofrecord supports the Union s position in this regard because employees of such relocated unit work were notlaid off but were always absorbed m the Rockford workforce as Respondent had assured the Union and the unitemployeesUnder the above described circumstances I am notpersuaded that the Union s acquiescence or its failure torequest bargaining on the prior relocation decisions constituted the kind of clear and unmistakable waiver of theright to bargain conceived by the Board s cases As theBoard statedinMcDonnell Douglas Corp224 NLRB881 887(1976) that the law is settled that the right tobe consulted concerning unilateral changes in terms ofemployment is a right given by statute and not one obtamed by contract and that in order to establish a waiverof a statutory right there must be a showing of a clearrelinquishment of the rightMilwaukee Spring Div265NLRB 206 (1982)NLRB v C & C PlywoodCorp,385U S 421 423428 430-431(1967)Timken Roller BearingCo v NLRB325 F 2d 746 751 (6th Cir 1963)Pepsi Cola DistributingCo ofKnoxville241NLRB 869,870 (1979)enfd 646 F 2d 1173(6th Cir 1981)This position is especially correct with respect to Respondent s decision to relocate the Lock Department inMauldin South Carolina which resulted in a substantial NATIONAL METALCRAFTERSloss of jobs and unemployment of unit employees Therecord indicates that attorneys for both parties reviewedthe language of section 1 1(b) of the contract before itsexecution If by the word discuss Respondent did notmean bargain and the Union meant waiver of the rightto bargainIam confident that legal counsel for bothpartieswere capable ofutilizingappropriate and adequate languageto accomplish their respective objectivesNot having utilized such language the conclusion is inevitable that such a result was not intended and thatdiscussmeansand includesbargainingas it is oftenconstrued by Board casesKay Fries IncsupraFinallysinceRespondent is under a duty to bargainwith the Union as the exclusive collective bargainingrepresentative of its unit employees Respondents agreement to discuss its relocation decisions and negotiateon the effects of such decisions on unit employees doesnot in the context of Board law constitutelanguage sufficient to exonerate Respondent from the obligation tobargain onmandatory subjects of bargainingConespondingly I also find thatsuch language(discuss) is insufficient to constitute a clear and unmistakable waiverby the Union of the right to bargain on such mandatorydecisions as the unilateral midterm relocation of unitwork in theinstantcaseMetropolitanEdisonCo vNLRBsupraPark Ohio Industries257NLRB 413(1981) enfd 702 F 2d 624 (6th Cir 1983)Pepsi Cola CosupraAdditionally, although the Union failed to request bargaining onthe aforedescnbed GoshenWaverly andSpartanburg relocations of unit work from Rockford theUnion demonstrated that it elected not to request bargainingon relocations because Respondent assured it therelocations would not involve a loss of jobs or a layoffof employees Under such circumstances the exercise ofsuch an option by the Union for the assurance of job security can hardly be characterized as a waiver by maction on the part of the UnionBargainingHistory Does not Indicate UnionIntendedtoWaive Right toBargain onRelocationDecisionsRespondentarguesthat when the bargaining history ofthe parties is considered in conjunction with the Ianguage of section 1 1(b) of the contract it becomes clearer that the Union waived its right to bargain on Respondent s midtermdecisionsto relocate unit work Inthis regardRespondent through its chief negotiator andattorneyPhillipCarter testified thatduringthe 1969-1971 contractnegotiationshe verbally advised formerUnion Representative Willard Allen in the presence ofother representatives thatRespondentwould not agreeto anything which would restrict its right to relocateRockford operations to other locations midterm of thecontractHowever union officials Sides Helton Childsand Stone denied that Respondent so advised the UnionSidesChilds and Stone also denied that Respondent(Carter) advised the Union that Respondent would haveto continueto relocate Rockford operations for competitive reasons if labor costsconcessionswere not obtainedin the1968-1971 contractnegotiationsHeltoChildsand Sides deniedthatAllen told Carter during the same101negotiation sessions that the Union was not questioningdenying or challenging Respondents right to relocateRockford operationsAttorney Carter further testifiedthatbased upon Willard Allen s comments during the1968-1971 negotiations session the Union waived itsright to object to unilateral midterm relocations by Respondent Childs Helton Stone and Sides said Respondent s right to relocate midterm was not discussed duringthe negotiation sessionsThey also denied that a specialmeaning wasattributed to the word discuss as Attor-iey Carter had implied 2In testifying about the bargaining history of the partiesfrom 1955 through August 1982 Respondents chief negotiatorCarter s recorded account of the sessions described numerous proposals or efforts by the Union toexpand its jurisdictional recognition beyond 25 milesfrom Rockford Illinois The Respondent on each occasion rejected the Union s proposalsDuring bargainingsessionsfor the more recent contracts Respondent stillrejected the Union s proposals to expand jurisdictionalrecognitionHowever the credited testimony of unionwitnesses demonstrated that the language agreeing todiscussrelocationswith the Union in advance wasadopted by the parties to accommodate the Union sdesire to have the first opportunity to organize employees at the new locations since Respondent rejected theUnion s several proposals to expand jurisdictional recognition of the Union to plants located beyond the 25 mileradius from RockfordIllinois 3Consequently based on the foregoing credited evidence I do not find from the bargaining history of thepartiescontractlanguage northeUnion s inaction onprior relocations when considered separately or jointlythat the words discuss and negotiatewere intendedto connote a distinction other than their often understood meaning to negotiate or bargain If the parties intended these words to mean more the language and thebargaininghistory of section 1 1(b) failed to connotesuch a meaning2 I credit the testimonyof Childs StoneHelton and Sides and discredit attorneyand chief negotiatorCarter s testimonyin this regard notonly becauseIwas persuadedby thedemeanorof the formerwitnessesthattheir versions were accurateand Carterswas not but also becauseCartersversionwas not corroborated AdditionallyIdiscredit Cartersversion because I was persuadedby hiswell-established legal experienceas an attorney and negotiator for Respondent for severalyears that if aspecialmeaning was verbally attributed to the wordsdiscussCarter inallprobabilitywould have seen to it that such special meaning wouldhave been adequately set forth in the languageof art I Thisconclusionisespecially persuasive since the distinction urged by Respondent is atvariancewith the term discuss as it is often used in labor law andnoting that Carter was both negotiator attorney and witness for Respondent.'While IcreditCartersaccount of bargaining sessions proposals bythe Union to expand its recogmtional jurisdiction I discredit the purposehe attributed to the proposals and credit the explanations for the proposals by union witnesses I credit union witnesses in this regard not onlybecause I was persuaded by their demeanor but also because their explanations are supported by the evidence of the expected interest of theUnionto preserve and expand its representative functionThisis especially true in viewof thenumber and extent of unit work relocations by Respondent in recent years 102DECISIONSOF NATIONALLABOR RELATIONS BOARDUnion Did Not Waive Right to Bargain onDecision by Failing to Timely Protest and RequestBargainingRespondent argues that the Union also waived its rightto bargain on Respondents decision to relocate the LockDepartment by failing to timely protest and request bargaining onthe decision and that the Union s charge thatRespondent failed and refused to bargain on the decisionat any time before March 7 1982 (6 months precedingthe filing of the charge) is nevertheless barred by Section 10(b) of the ActThe record herein shows that Respondent first notifiedtheUnion of its contemplated decision to relocate theLock Departmentin itsletterof November 12 1979Nonetheless from that time until December 1981 whenRespondent advised the Union that its decision to relocate the Lock Department was definite the Union hadnever requested Respondent to bargain on its contemplated decisionThe record fails to show that Respondent s contemplated relocation decisionwas asubject ofdiscussion during the 1979-1980 negotiations for the current contractSubsequent to Respondents November 12 1979 noticeto the Union of its plan to relocate the Lock Department undisputed and credited testimony shows thatunion representatives (Meyer Casazza and others) penodically inquired about the definite status of the relocation plan and they were always told by managerial officials that Respondent probably would not be able toafford to move the Lock Department that no definitedecision had been made or that interest rates and taxeswere too high and they did not think the move wouldoccur or that employees would have to worry aboutlosing their jobsUnion representatives acknowledged they read theMay 15 article in the local newspaper and newsletter aswell as the July newsletter to employees announcing Respondent s board of directors approval of the relocationplanStillwithout requesting bargaining union representatives continued their periodic inquiries about thedefinite status of Respondents relocation plansHowever the credited record showsmanagementrepresentatives of Respondent were no more definite in their responses to the Union until December 1981 At that timeRespondent (Ron Moore) unequivocally announced totheUnion that the Lock Department was being relocated to Mauldin South Carolina and that the decisionwas final and irreversibleNeither the current nor the prior collective bargainingagreement between the parties herein contained reopenerclausesand the evidence shows that the Union did notrequest bargaining on Respondents contemplated decision at any time between November 12 1979 and November 1981 Respondents witnesses (Phillip Carter andRon Moore) contend the Union did not timely requestbargaining on its December 1981 relocation decision because it did not request bargaininguntilMarch 12 1982Union witnesses (Casazza and others) testified the Unionmade several requests between December 1981 andMarch 1982 to bargain on Respondents decision Bothpartiesconcede the Union requested to bargain onMarch 12 1982 4However whether or not the Union timely requestedbargaining may be immaterial when Respondents relocation decision is analogized with a midterm proposal byan employer or union to modify terms of a contractwhich contained no reopener clauseAs counsel for the Union points out in her postheanngbrief both the courts and the Board have construed Section 8(d) of the Act as having been designed to stabilizeduring the life of the contract conditions of employmentagreed upon by the partiesAlliedChemical & AlkaliWorkers Local I v Pittsburgh Plate Glass404 U S 157185-186 (1971)SteelWorkers v Pittsburgh Plate Glass365 U S 574 578 (1960) Moreover neither party to thecontract could modify the terms of the contract withoutthe consent of the other and the duty to bargain doesnot require either party to the agreement to discuss (bargain) or agree to midterm modification of its termsNLRB v Scam Instrument Corp394 F 2d 884-887 (7th,Cir 1968) cited with approvalinAlliedChemical &AlkaliWorkerssupra at 159 183-188More recently the Board has held inConnecticutPower Co271 NLRB 766 767 (1984) that neither partyto a collective bargaining agreement which does not contam a reopener clause is obligated to bargain on any proposed change in the terms of the agreement The Boardfurther statedSection 8(d) does not state that parties may not propose midterm modifications Nor does it state that acontract cannot be changed after the parties sign itRather it states thatno party to a collectivebargainingagreement may be compelled either to discusscontract changes or toagree to themThe sectiondoes not qualify the right to refuse to discuss oragree to contract changes and it makes no distmction between the partiesThus nothing in this sectionsuggests a party making a midterm proposal should betreated differently than a party receiving such a pro-posalAs the recipient of a midterm proposal clearlyhas no duty todiscussor agree to it we find theparty proposing a midterm modification does notincur a bargaining obligation by tendering its proposal[Emphasis added ]In overrulingEquitable Life Insurance Co133 NLRB1675 (1961) the Board further stated (271 NLRB at 767)* In resolvingthis obvious conflictin testimony I credit union witnesses that the Union requestedbargaininginDecember1981 because theparties then agreedto engagein concessionsbargainingthe Union thenrequestedto examine Respondents booksRespondent agreed to allowthe Unions auditor toexamme itsbooks in January 1982 the Unionsauditor visited Respondentand examinedits books in February1982 theparties engaged in the first bargaining meetingon March 121982 and in20 suchsessionsthereafter until August 1982 If theUnion had not requested to bargain on the relocation decisioninDecember the record issilent as to why thepartieswere engaged in concessions bargainingEven if the Union had notin fact requested bargaining as I have found itdid theparties nevertheless engaged inconcessionsand itmay be reasonably inferred from such fact thatthe Union engaged in such bargainingwith somehopes of preventingthe relocation of the Lock Department byRespondent NATIONAL METALCRAFTERSThus in the absence of reopener language we findSection 8(d) protects every party to a collectivebargaining agreement from involuntarily incurringany additional bargaining obligations for the duration of the agreementApparently the above Board precedent survived theexception of a midterm unilateral management decision(relocating unit work) involving a fundamental change inthe nature and direction of the business established orclarifiedby First National Maintenanceand followed bytheBoard inMilwaukee Spring IIandOtisElevatorsupraIn view of the foregoing evidence and legal authorityI conclude and find that the Union herein was not obligated to bargain on Respondents December 1981 midterm relocation decision at any time during the life of therecent contracts with Respondent the last of which waseffective April 14 1980 through April 1983 Since theUnion was not under a duty to bargain midterm on Respondent s unilateral relocation decision it cannot befound to have failed to timely request bargaining on suchdecision a matter onwhich it had no required duty tobargainConnecticut Power CosupraAdditionally even if Respondents obligation hereinwere not a mandatory subject of bargaining as I havefound, Respondent would nevertheless have been boundto bargain with the Union to impasse because its relocation of unit work has a direct effect upon wages hoursand working conditions of the unit employees Thus it isclear that whether or not Respondent was under a dutyto obtain the consent of the Union before implementingits relocation decision (a mandatory subject of bargaining), or whether it was only under a duty to bargain toimpassewith the Union under neither circumstancecould it compel or obligate the Union to bargain midterm to modify a term of the contractConnecticut PowerCo supra Since this was the state of the law prior toFirstNational MaintenanceandMilwaukee Spring IIit isnot shown in the record whether or not it was for thisreason the Union did not request bargaining sooner onRespondents relocation plans and decision It is possiblethe Union was relying upon the state of the law as it existed at the time and did not request bargaining on Respondent s decision because it was not obligated to do soRespondent also argues that in any event it has nevertheless bargained to impasse with the Union The evidence however does not support Respondents argumentInstead the evidence shows the parties first met onMarch 12 1982 and seriously commenced bargaining onMarch 22 1982 Although there were about 19 subsequent bargaining sessions which ended in August 1982the parties did not meet in bargaining sessions every dayNevertheless in April 1982 a month later Respondentgave the Union an ultimatum to reach a decision or itwould resort to its previously stated alternativeswhichincluded relocationIt is significant to note that at this particular time Respondent had long since commenced construction on theSouth Carolina facility in December In other words Respondent started changing its position financially in December 1981 before it officially informed the Union in103December 1981 that its decision was final and irreversibleThiswas 3 months before concessions bargainingcommenced The Umon was therefore presented a faitaccompli in December and again in April 1982 whenRespondent gave the Union its ultimatum Under thesecircumstances I am not persuaded that the parties bargained to impasseIn view of all of the above findings Respondents remainmg arguments regarding the timeliness of theUnion s request and limitations under Section 10(b) ofthe Act are inapplicable to the facts as found hereinIn view of the foregoing accredited evidence findingscited legal authority and reasons I conclude and findthat Repsondent s midterm unilateral decision relocatingthe Lock Department from Rockford Illinois to MauldinSouth Carolina without first obtaining the Umon sconsent to do so and without affording the Union ameaningful opportunity to bargain on its decision to impasse constituted a violation of Section 8(a)(1) and (5) ofthe ActInasmuch as Respondent refused and failed to bargainwith the Union on its several requests commencing inDecember 1981 and continuing into April 1982 its refusal and failure to bargain with the Union about its decision was continuousand therefore not barred by Section10(b) of the ActBaytown Sun255 NLRB 154 158-161(1981)Los Angeles Yuma Freight Lines172 NLRB 328331 (1968)Recommended RemedySinceRespondents unlawful conduct resulted in thelayoff or termination of approximately 100 to 170 unitemployees such conduct interfered with and restrainedemployees in the exercise of their Section 7 rightsTriongle Appliance265 NLRB 1473 1476 fn 4 (1982) Respondent s unlawful conduct also resulted in a midtermrepudiation of the current (1980-1983) collective bargainmg agreementbetween the partiesUS Utilities Corp254 NLRB 480 (1981) The Board has long held thatunder such circumstances the wrongdoer rather thanthe innocent victim here the Union should bear thehardship of the unlawful action and that the wrongdoerhas the burden of showing that reestablishment of itsprior operations would result in undue hardshipMonongahela Steel Co265 NLRB 262 (1982)Weather TamerInc253 NLRB 293 (1980)In the instant case Respondent did not present anyevidence to demonstrate that reestablishment of the LockDepartment from Mauldin South Carolina to RockfordIllinoiswould result in undue economic hardship orthreaten Respondents continued existenceWhile I canassume thatresumption of the Lock Department atRockford would entail considerable expense there is noevidence in the record to indicate that such resumptionwould be unduly burdensome upon the corporate conglomerateRespondentREMEDYHaving found that Respondent has engaged in unfairlabor practices warranting a remedial order, I shall recommend that it cease and desist from engaging in such 104DECISIONS OF NATIONAL LABOR RELATIONS BOARDconduct and that it take certain affirmative action designed to effectuate the policies of the ActHaving found that Respondent failed and refused tobargain with the Union the duly designated collectivebargaining representative of its unit employees by unilaterally deciding and actually relocating unit work midterm of the contract in violation of Section 8(a)(1) and(5) of the Act the recommended Order will provide thatRespondent cease and desist from engaging in such unlawful conduct and that it take certain affirmative actionto effectuate the policies of the ActBecause of the character of the unfair labor practicesherein found the recommended Order will provide thatRespondent cease and desist from or in any like or related manner interfering with restraining or coercing employees in the exercise of their rights guaranteed by Section 7 of the ActNLRB v Entwistle Mfg Co120 F 2d532 536(4th Cir 1941)On the basis of the above findings of fact and on theentire record in this case I make the followingCONCLUSIONS OF LAW1The Respondent National Metalcrafters Inc andNational LockCorp andKeystone Consolidated Industriesisan employer engaged in commerce within themeaning of Section 2(6) and(7) of the Act2TheUnion International UnionUnited AutomobileAerospace and Agricultural Implement Workers ofAmerica(UAW) and its Local449 is and has been at alltimesmaterial herein a labor organization within themeaning of Section2(5) of the Act3The appropriate collective bargaining unit isThemaintenance and production employees at its RockfordIllinois plant constitute a geographically defined and geographically limited unit appropriate for purposes of collective bargaining within the meaning of Section 9(b) ofthe Act4 At all times material herein the Union has been thedesignated and exclusive representative of employees described above for the purpose of collective bargainingwith respect to rates of pay wages hours and otherterms and conditions of employment5At all times material herein collective RespondentNationalMetalcrafters Inc and National Lock Corpand Keystone Consolidated Industries and InternationalUnion United Automobile Aerospace and AgriculturalImplementWorkers of America(UAW) and its Local449 have been parties to a collective bargaining agreement effective by its terms from April 14 1980 untilApril 13 1983 encompassing the above-described unit ofemployees6 By unilaterally deciding and actually relocating bargaming unit work of its unit employees during the termof the contract without first obtaining the Unions consent or complying with the notice provisions of Section8(d) of the Act and without affording the Union a meanmgful opportunity to bargain on the decision Respondent has failed and refused to bargain with the Union ingood faith in violation of Section 8(a)(1) and (5) of theAct7By forcing or causing the layoff of the employmentof approximately 100-170 employeesRespondent hasviolated Section 8(a)(1) and (5)of the Act8By failing and refusing to recognize and bargain collectivelywith the Union as the exclusive collective bargaming representative of unit employees with respect towages hours and other terms and conditions of employment including failure to offer to recall employees Respondent has violated Section 8(a)(1) and (5) of the Act9 The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act[Recommended Order omitted from publication ]